Citation Nr: 1441081	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  02-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides and as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active military duty from August 1966 to August 1970.  His service included a tour-of-duty in the Republic of Vietnam where he earned the Combat Action Ribbon and the Purple Heart Medal.

The appeal originally came before the Board of Veterans' Appeals, (hereinafter Board) from a February 2008 rating decision of the Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO) in Boston, Massachusetts which denied entitlement to service connection for hypertension.  The Veteran submitted a notice of disagreement dated in March 2008, and the RO issued a statement of the case dated in November 2009.  The Veteran filed a substantive appeal in November 2009.

In November 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veteran's Law Judge.  A transcript of these proceedings has been associated with the claims file.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claim.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  

In April 2011, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the portion of the action that denied entitlement to service connection for hypertension to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The Veteran's representative along with the General Counsel of VA submitted to the Court a Joint Motion for Partial Remand (JMR).  After reviewing the Joint Motion, the Court adopted said Joint Motion and vacated that the Board's decision with respect to hypertension. 

Upon reviewing the claims folder, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service member's claim involving hypertension.  An opinion was obtained in April 2012. 

In August 2012, the Board again denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the decision to the Court.  The Veteran's representative along with the General Counsel of VA submitted to the Court a JMR.  After reviewing the Joint Motion, the Court adopted said Joint Motion and vacated that the Board's decision with respect to hypertension. 

Upon reviewing the claims folder, the Board referred the matter to the VHA for an additional advisory opinion concerning the service member's claim involving hypertension.  An opinion was received in October 2013.

The Board notes that this action only discusses the issue involving hypertension.  The issues addressing a stomach disorder, a foot disorder, a torn retina repair residuals, and traumatic brain injury will be addressed in a Board action at a later date when the development that was requested in the April 2011 Board Decision/Remand has been accomplished and completed.


FINDING OF FACT

Hypertension was not manifested during service or within one year from the Veteran's discharge from service, is not the result of any disease or injury in service including herbicide exposure, and is not caused or aggravated by service-connected PTSD, TBI, or residuals of an insect bite.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  By way of a December 2009 letter, VA notified the Veteran of the information and evidence need to substantiate his claims before the RO's initial adjudication of the claim in March 2010.  Accordingly, the Board finds that VA satisfied its duty to notify.  With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in January 2008 and additional VA opinions were obtained in April 2012 and October 2013.  The Board finds that no further notice or assistance is required.

The Board notes that additional opinions have not been obtained based on the Veteran's theory that his service-connected insect bite or TBI caused or aggravated his hypertension.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is no competent and credible evidence to suggest that the Veteran's insect bite or TBI caused or aggravated his hypertension, and as such a VA examination is not warranted.  In fact, the evidence shows that the Veteran's insect bite, and residual cyst, was excised near 10 years prior to his hypertension diagnosis.  Accordingly, the Board finds that referral for VA medical examination is not warranted as to this theory.

Laws and Regulations

Initially, the Board notes the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Hypertension is not a disease identified as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.303(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran's service medical treatment records, including a June 1966 enlistment examination and August 1970 separation examination reports, fail to show treatment for hypertension while he was on active duty.  

Post-service treatment records indicate dated through 2002 are silent for any treatment for or complaints involving high blood pressure.  It is not until the early 2000s that the Veteran begins experiencing symptoms that could be associated with the early signs of hypertension.  In a September 2002 fee-based foot examination, the Veteran's blood pressure was noted as 149/98.  In a June 2002 private treatment record, the examiner indicated that the Veteran had high blood pressure for four to five weeks.  The examiner noted a diagnosis of stress-anxiety.  A June 2004 letter indicates that the private physician saw the Veteran in June 2002 due to "blood pressure issues."  The examiner stated that the Veteran was also seen in June 2004 and at that time, there did not appear to be any evidence of hypertension.  A January 2007 private treatment record noted a family history of hypertension and included a diagnosis of hypertension and anxiety state.  

In October 2007, one of the Veteran's private care givers indicated that the Veteran had been under his care for hypertension since June 2007.  The doctor stated that it was his belief that the Veteran's hypertension was more likely than not related to his service-connected disabilities, which include PTSD and medications to treat this condition.  The physician went on to state that stress (as in stress related to PTSD) can be related to the onset of hypertension and other stress-related illness.  PTSD was noted to be a stress-related disability, which the Veteran was being treated therefor.  Thus, per the physician, the Veteran's hypertension could very well be caused by his stress-related illness.

In December 2007, another private physician reported that the Veteran had been a patient of his since 1992 and that the Veteran had hypertension.  The physician also stated that the Veteran had a history of stress, PTSD, and Agent Orange exposure.  He stated that he believed that these medical problems had been significant causative and aggravating factors in the blood pressure abnormality.  The doctor then went on to state that it was his medical opinion that the Veteran's hypertension was more likely than not related to his service-connected disabilities.

In a May 2008 treatment report, the Veteran was noted to have been diagnosed with hypertension 'that is aggravated by chronic anxiety he experiences due to the Posttraumatic Stress Disorder.'

In a handwritten note dated in July 2008 added to the October 2007 letter, the physician noted that as noted previously, stress may have an impact on hypertension. 

After submitting his claim for benefits, the Veteran underwent a VA examination in January 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and the subsequent corresponding report.  The examiner noted that the Veteran was claiming entitlement to service connection for hypertension secondary to service-connected PTSD and medications.  The Veteran was reported as having a strong family history of hypertension and cerebrovascular accident and that the condition was well controlled by medication.  The examiner then reviewed the Veteran's history of hypertension and PTSD.  As reported above, the examiner indicated that the Veteran had no evidence of hypertension in service.  Rather, the examiner found that hypertension was diagnosed many years after service and that the hypertension was unrelated to his service.  The examiner concluded that the Veteran's hypertension was highly likely related to hereditary/genetic etiology.  The examiner also found that the Veteran's hypertension was not caused or aggravated by the service-connected psychiatric disorder.  Instead, the examiner stated that he strongly believed that the Veteran's hypertension was secondary to his underlying progressive metabolic syndrome and not related to PTSD or its medical treatment.  In this regard, the examiner stated that, although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, upon review of the medical literature, the examiner found that there was no evidence that substantiates a claim that PTSD permanently causes or worsens hypertension.  The Veteran's was also noted to have multiple stress factors at home detailed in his records related to his estranged wife and daughter, and multiple instances of stress at his current workplace.

Because the was a lack of clarity in the medical evidence of record, the Board, in March 2012, forwarded the claim to the VHA for the purpose of obtaining an expert opinion with respect to the Veteran's assertions that his hypertension is due to his service-connected PTSD.  An opinion was obtained in April 2012.  The examiner determined that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD.  The examiner determined that the Veteran's hypertension is more likely than not related to his family predisposition of development of hypertension.  It is noted in the medical record that he has a strong family history of hypertension, as well as other known risk factors including impaired fasting glucose, metabolic syndrome.  The Veteran is a male of African-American descent which further increases his risks of the development of hypertension.  The examiner reviewed the claims files and noted that there is no evidence of hypertension in volumes of records dated prior to March 2000.  The examiner referred to a June 2004 letter which indicated that the Veteran was seen in June 2002 for blood pressure issues, but was not noted to have hypertension at that time.  The examiner noted that it was only later in the Veteran's post-service period, which spanned years beyond his initial diagnosis of PTSD, that a diagnosis of hypertension was noted.  The examiner referred to some other medical literature.  The examiner opined that the Veteran's hypertension was neither caused by or the result of or aggravated by his service-connected PTSD.  

In March 2013, the Veteran submitted a Winter 2012 article indicating that VA researchers are studying U. S. Army Chemical Corps Veteran who handled or sprayed herbicides in Vietnam to find out if they have higher rates of high blood pressure.  

In July 2013, the claim was forwarded to the VHA for the purpose of obtaining an expert cardiology opinion with respect to the Veteran's assertions that his hypertension is due to herbicide exposure.  An opinion was obtained in October 2013.  The examiner determined that the Veteran's hypertension was not caused or aggravated by any military exposure to Agent Orange or other herbicides.  The physician based her opinion on the facts that: the Veteran's hypertension developed 20 years or more after his military service negating any temporal connection; the Agency for Toxic Substances and Disease Registry website does not list hypertension among the health effects of exposure to Agent Orange; the letters written by the Veteran's health care providers relating his hypertension to Agent Orange do not give a rationale for the opinions; the Institute of Medicine's Veterans and Agent Orange Update 2010 indicates that there is "limited or suggestive evidence" of an association between exposure to herbicides and hypertension, however, the conclusions are related to associations between exposure and outcomes in human populations, not to the likelihood that any individual's health problem is associated with or caused by the chemicals in questions; and several cited medical articles do not list Agent Orange or herbicide exposure as causing or aggravating hypertension.  The report was also signed by an internist as requested in the Board's VHA opinion request.  

Analysis

Upon careful review of the evidence of record, the Board finds that the competent and credible evidence of record does not show that the Veteran's current hypertension was caused or chronically worsened by his military service or his service-connected PTSD or TBI.  In other words, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to an injury, event, or disease in service, or related to herbicide exposure, nor is it secondary to his service-connected disabilities.  As noted above, connection for hypertension on a presumptive basis due to herbicide exposure is not permitted, and it has not otherwise been shown to be directly related to his presumed herbicide exposure.

Initially, the Board notes that the Veteran has a current diagnosis of hypertension.  Therefore, the crucial inquiry is whether the Veteran's hypertension is caused by or otherwise related to his military service, or secondary to his service-connected PTSD.  The Board concludes that the preponderance of the evidence indicates it is not.

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against finding that the Veteran's current hypertension was incurred in or caused by his service or service-connected disorder.  The Board notes that nearly ten years prior to the Veteran's first complaints involving high blood pressure, service connection was granted for PTSD.  That is, in a rating action of August 1994, service connection was granted for PTSD with an assigned effective date of August 11, 1993.  Thus, the Veteran suffered from and received treatment for PTSD for nearly ten years prior to the first exhibition of hypertension symptoms and manifestations.  Furthermore, objective evidence of a chronic high blood pressure was first shown in 2007, more than 37 years after separation from active service, and cannot be presumed to have occurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The only evidence which supports the Veteran's claim is that of the Veteran's private physicians in letters dated in October 2007, December 2007, and July 2008 and a treatment record dated in May 2008.  However, the private physicians gave no rationale for the opinions.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrast, the January 2008, April 2012, and October 2013 VA medical opinions considered the Veteran's claims file, his contentions, the medical evidence of record, and the January 2008 VA physical examination report, but concluded that the Veteran's hypertension was not caused by or related to service, to include herbicide exposure, or his service-connected PTSD.  Furthermore, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the April 2012 VA examiner noted the absence of hypertension for years after the initial diagnosis of PTSD, and the fact that the Veteran has multiple other non-service related risk factors for developing hypertension.  The October 2013 VA physician noted based her opinion on the fact that the Veteran's hypertension did not manifest within 20 years or more after his military service negating any temporal connection; medical sources did not list hypertension among the health effects of exposure to Agent Orange; and the letters written by the Veteran's health care providers relating his hypertension to Agent Orange do not give a rationale for the opinions.  The VA examiners' conclusions were fully explained and consistent with the credible evidence of record.  In contrasting these opinions, the Board is cognizant that the Court has stressed that '[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.'  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the January 2008, April 2012, and October 2013 VA medical opinions to be of significantly more probative value than the private examiners' opinions as to whether the Veteran has a current hypertension disorder due to active service or service-connected PTSD.

The Board considered the medical article the Veteran submitted in March 2013.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the medical article submitted by the Veteran was not accompanied by the opinion of any medical expert linking the Veteran's hypertension to his service.  Thus, the medical article is insufficient to establish the required medical nexus opinion for causation and the Board finds the probative value less than that of the VA opinions.

Consistent with 38 C.F.R. § 5107(b) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board has carefully considered the Veteran's hearing testimony and written submissions to VA, to include the medical articles submitted with his own lay statements.  The Board appreciates the assertions made by the Veteran that his current hypertension was caused or aggravated by herbicide exposure or his service-connected PTSD, insect bite, or TBI.  The Board does not doubt the sincerity in his belief.  However, as a layperson, the Veteran is not competent to attribute his hypertension diagnosis to active service or service-connected disabilities.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer').

The Veteran has also asserted service connection for hypertension caused or aggravated by non-service connected irritable bowel syndrome (IBS).  As IBS is not service connected, service connection of hypertension as secondary to IBS is not warranted. 

For the foregoing reasons, the claim for service connection for hypertension must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as being secondary to the Veteran's service-connected disabilities or due to herbicide exposure is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


